Name: Commission Implementing Regulation (EU) 2019/850 of 24 May 2019 amending for the 303rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: civil law;  European construction;  international affairs;  politics and public safety
 Date Published: nan

 27.5.2019 EN Official Journal of the European Union L 139/8 COMMISSION IMPLEMENTING REGULATION (EU) 2019/850 of 24 May 2019 amending for the 303rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 21 May 2019, the Sanctions Committee of the United Nations Security Council decided to remove one entry from the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2019. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Natural persons is deleted: Mazen Salah Mohammed (alias (a) Mazen Ali Hussein, (b) Issa Salah Muhamad). Date of birth: (a) 1.1.1982, (b) 1.1.1980. Place of birth: Baghdad, Iraq. Nationality: Iraqi. Passport No: German travel document ( Reiseausweis ) A 0144378 (revoked as at Sep.2012). Address: 94051 Hauzenberg, Germany. Date of designation referred to in Article 2a(4)(b): 6.12.2005.